Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 1 of 12 PageID #: 190




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                         CRIMINAL ACTION NO.: 5:18-CR-00050-TBR

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.

VICTOR EVERETTE SILVERS                                                             DEFENDANT

                             MEMORANDUM OPINION & ORDER

          Before the court are numerous pro se motions filed by Defendant Victor Silvers, a prisoner

represented by appointed counsel. First, Silvers filed a Motion for a Speedy Trial, DN 58. Later,

Silvers filed together a Motion for Brady Materials, a Motion for Rule 16 Discovery Evidence,

and a Motion for Discovery under the Jencks Act, DN 64. Most recently, Silvers filed together a

Motion to Revoke the Death Penalty, a Motion to Attend Hearing in DC, and a Motion for Trial

Date, DN 65. For the reasons stated below, the Motion for a Speedy Trial, DN 58, is DENIED.

Silvers’s motions at DN 64—for Brady materials, for Rule 16 discovery, and for Jencks Act/Rule

26.2 materials—are GRANTED IN PART and DENIED IN PART. The Motion to Revoke Death

Penalty, DN 65, is DENIED. The Motion to Attend Hearing in DC, DN 65, is DENIED AS MOOT.

The Motion for Trial Date, DN 65, is DENIED.

     I.   Background

          Victor Silvers is before the Court charged with First Degree Murder (premeditated),

Attempted First Degree Murder (premeditated), Interstate Domestic Violence, Possession of a

Firearm by a Prohibited Person, two counts of Use of a Firearm during the Commission of a

Violent Offense, and Violation of a Protection Order. [DN 14]. The Court appointed Silvers the

representation of the Federal Public Defender. [DN 5]. The United States has informed the Court



                                                  1
Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 2 of 12 PageID #: 191




that Silvers’s case is proceeding through the Department of Justice’s Capital Case Review Process

to determine whether the government will seek the death penalty.

 II.   Silvers’s Pro Se Motions

       On November 6, 2020, Silvers filed a motion asking the Court to appoint hybrid

representation. [DN 63]. The Court denied the motion on the grounds that Silvers had not

demonstrated any special need for hybrid representation and because of the likelihood of

procedural complications. Id. at 3-4. As the Court has addressed, Silvers has the Sixth Amendment

right to conduct his defense on his own or to allow counsel to represent him, but he has no

constitutional right to both represent himself and be represented by counsel at the same time.

Wilson v. Hurt, 29 F. App’x 324, 327 (6th Cir. 2002) (citations omitted). While courts may permit

hybrid representation arrangements, United States v. Mosley, 810 F.2d 93, 97-98 (6th Cir. 1987),

this Court exercised its discretion to deny such an arrangement in this case. [DN 63]. Accordingly,

the Court is under no obligation to consider any additional pro se motions Silvers files, and the

Court may deny any further pro se motions on the sole basis that the Court has already denied

Silvers’s request for hybrid representation. However, because Silvers filed the motions addressed

herein before the Court denied Silvers’s request for hybrid representation, the Court will consider

the merits of the pending motions before disposing of them.

III.   Motion for a Speedy Trial

       First is Silvers’s Motion for a Speedy Trial, DN 58. In the motion, Silvers states, “I . . . am

purs[u]ing my right under the Speedy Trial Act, 18 U.S.C. § 3161, to go to trial within seventy

(70) days after the Indictment was filed or my arrest, whichever is later.” [DN 58 at 1]. Silvers

further states that “I would like to exercise my ‘VI Amendment’ right to a speedy trial.” Id. The

government responded in opposition. [DN 60]. Silvers did not reply.



                                                 2
Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 3 of 12 PageID #: 192




           a. Speedy Trial Act

       Silvers first asserts his right to go to trial within seventy days after his indictment was filed,

a right granted under 18 U.S.C. § 3161(c)(1). The statute states:

       In any case in which a plea of not guilty is entered, the trial of a defendant charged
       in an information or indictment with the commission of an offense shall commence
       within seventy days from the filing date (and making public) of the information or
       indictment, or from the date the defendant has appeared before a judicial officer of
       the court in which such charge is pending, whichever date last occurs. If a defendant
       consents in writing to be tried before a magistrate judge on a complaint, the trial
       shall commence within seventy days from the date of such consent.

Id. The indictment was filed on November 13, 2018, and on December 11, 2018, Silvers entered a

plea of not guilty as to all counts of the indictment. [DN 14; DN 24].

       While the language of 18 U.S.C. § 3161(c)(1) grants Silvers the right to go to trial within

seventy days of the indictment’s filing, the Speedy Trial Act provides multiple exceptions and

exclusions to its time limits. One time period that should be excluded in computing the time within

which a trial must commence is set forth at 18 U.S.C. § 3161(h)(7)(A):

       Any period of delay resulting from a continuance granted by any judge on his own
       motion or at the request of the defendant or his counsel or at the request of the
       attorney for the Government, if the judge granted such continuance on the basis of
       his findings that the ends of justice served by taking such action outweigh the best
       interest of the public and the defendant in a speedy trial. No such period of delay
       resulting from a continuance granted by the court in accordance with this paragraph
       shall be excludable under this subsection unless the court sets forth, in the record
       of the case, either orally or in writing, its reasons for finding that the ends of justice
       served by the granting of such continuance outweigh the best interests of the public
       and the defendant in a speedy trial.

Id. During telephonic proceedings held on January 10, 2019, the Court declared the case complex

and found that the interests of justice required a continuance pursuant to 18

U.S.C. §§ 3161(h)(7)(B)(i), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). [DN 26]. The Court has

repeatedly recognized in further proceedings on the record that the case has been declared




                                                   3
Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 4 of 12 PageID #: 193




complex, and thus, the ordinary 70-day deadline for commencement of trial under the Speedy Trial

Act does not apply. [DN 34; DN 36; DN 38; DN 39; DN 43; DN 52; DN 55; DN 62].

       It remains true that this case is complex and the ordinary statutory timeline for proceeding

to trial is inapplicable. The factors enumerated at 18 U.S.C. §§ 3161(h)(7)(B)(i), 3161(h)(7)(B)(ii),

and 3161(h)(7)(B)(iv) support this conclusion. The complexity of the case has warranted additional

time for counsel’s preparation for pretrial and trial proceedings, and failing to grant that additional

time would result in the miscarriage of justice. Not only is the case a death eligible prosecution

subject to the Attorney General’s review, but it also involves voluminous discovery and complex

forensic reports including DNA, fingerprint, and ballistics analysis. [DN 60 at 7]. As the

government states, “neither party has been able to adequately prepare for trial . . . Defense has

routinely requested additional time to review the evidence, meet with their client, and confer with

the United States as to potential outcomes.” Id.

       In sum, the ends of justice served by continuance of the trial date outweigh the best interests

of the public and the defendant in a speedy trial. Specifically, the case is so complex, in view of

the nature of the prosecution and the amount and type of discovery involved, that adequate

preparation for pretrial proceedings and for trial could not have been and cannot be reasonably

done within the Speedy Trial Act's ordinary time limits. To the extent Silvers’s motion should be

construed as a request that the Court immediately set a trial date, the Court declines to do so at this

time, though it anticipates addressing this issue with the parties during its telephonic further

proceedings scheduled for January 14, 2021.

           b. Constitutional Speedy Trial Challenge

       In addition to raising the Speedy Trial Act in his motion, Silvers also states that “I would

like to exercise my ‘VI Amendment’ right to a speedy trial.” [DN 58 at 1]. The Sixth Amendment



                                                   4
Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 5 of 12 PageID #: 194




to the United States Constitution provides, in relevant part: “In all criminal prosecutions, the

accused shall enjoy the right to a speedy and public trial.” In determining whether a defendant’s

right to a speedy trial under the Sixth Amendment has been violated, the Court looks to the four

factors set forth by the Supreme Court in Barker v. Wingo: (1) the length of the delay; (2) the

reason for the delay; (3) the defendant's assertion of his right; and (4) prejudice to the defendant.

407 U.S. 514, 530–33 (1972). The Supreme Court refined the speedy trial violation analysis in

United States v. Doggett, requiring that courts also balance “whether delay before trial was

uncommonly long, whether the government or the criminal defendant is more to blame for that

delay, whether, in due course, the defendant asserted his right to a speedy trial, and whether he

suffered prejudice as the delay's result.” 505 U.S. 647, 651 (1992). The Sixth Circuit has

recognized that none of the factors alone is sufficient to establish a constitutional speedy trial

violation, but when there is a violation, “dismissal of the indictment is the only remedy even when

it allows a defendant who may be guilty of a serious crime to go free.” United States v. O’Dell,

247 F.3d 655, 667 (2001) (quoting Barker, 407 U.S. at 533).

       The Court recognizes that the length of delay in Silvers’s trial has been considerable.

Silvers was first brought before the Court on October 15, 2018, and his trial date still has not been

set. However, the Supreme Court noted in Doggett that while lower courts have generally found

“postaccusation delay” of a year or more presumptively prejudicial, the one-year mark “simply

marks the point at which courts deem the delay unreasonable enough to trigger the Barker

enquiry.” 505 U.S. at 671, n.1 (citations omitted). Thus, although the first Barker factor weighs in

Silvers’s favor, it does not establish a Sixth Amendment violation on its own.

       As to the reason for the delay and who is to blame for it, the government asserts that “the

delay in this case is primarily due to the length of time it took in order to complete discovery . . .



                                                  5
    Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 6 of 12 PageID #: 195




the defendant was arrested on the same day that the investigation began . . . the present case was

reactive from its inception.” [DN 60 at 7]. As the Court also recognized above, the volume and

type of discovery at issue has increased the burden on counsel in their preparations. The

government has also pointed out that defense counsel has requested additional time to prepare and

review discovery during the pendency of the action. Id. at 5. Moreover, Silvers is charged with a

death eligible offense, the case has been declared complex, and the Court agrees with the

government that “defendant would likely be prejudiced if he were required to proceed to a death

eligible trial without the benefit of reviewing all of the evidence against him.” Id. at 7. The Court

notes that while the the prosecution has been delayed in part by the Department of Justice’s Capital

Case Review Process, the government’s internal review of Silvers’s case is intended to benefit him

rather than impose hardship.1 In addition to these considerations, the coronavirus pandemic has

slowed court proceedings and operations across the country since early 2020. Mr. Silvers’s case is

no exception. Thus, Court finds that the reason for the delay is primarily the complexity of the

case, and the blame for the delay is shared by both parties and the global pandemic. As such, the

second Barker factor weighs against relief.

         As to the defendant’s assertion of his right to a speedy trial, Silvers earlier filed a motion

asking the Court to replace his appointed counsel because he disagreed with her decision to refrain

from filing a motion for a speedy trial. [DN 31]. The Court denied the motion as moot for reasons

stated on the record in camera/ex parte. [DN 37]. Silvers now directly asserts his right to a speedy

trial in his motion filed on July 17, 2020. [DN 58]. However, as stated in the Court’s order


1
  See U.S. Department of Justice, Justice Manual, § 9-10.030 (“Purposes of the Capital Case Review Process: The
review of cases under this Chapter culminates in a decision to seek, or not to seek, the death penalty against an
individual defendant. Each such decision must be based upon the facts and law applicable to the case and be set
within a framework of consistent and even-handed national application of Federal capital sentencing laws. Arbitrary
or impermissible factors—such as a defendant's race, ethnicity, or religion—will not inform any stage of the
decision-making process. The overriding goal of the review process is to allow proper individualized consideration
of the appropriate factors relevant to each case.”) (emphasis added).

                                                         6
Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 7 of 12 PageID #: 196




following telephonic proceedings on January 10, 2019, defense counsel agreed that the case should

be declared complex and that a continuance should be granted. [DN 26]. Thus, it appears to the

Court that defense counsel and the defendant are at odds on whether the defense should be filing

motions regarding the defendant’s right to a speedy trial. Even though the defendant has asserted

his right to a speedy trial, the Court does not find that the third Barker factor weighs in favor of

relief given Silvers’s disagreement with his counsel on the matter.

       Finally, as to prejudice to the defendant, the Supreme Court provided the following

guidance for analysis:

       Prejudice, of course, should be assessed in the light of the interests of defendants
       which the speedy trial right was designed to protect. This Court has identified three
       such interests: (i) to prevent oppressive pretrial incarceration; (ii) to minimize
       anxiety and concern of the accused; and (iii) to limit the possibility that the defense
       will be impaired. Of these, the most serious is the last, because the inability of a
       defendant adequately to prepare his case skews the fairness of the entire system.

Barker, 407 U.S. at 532. As regards the third interest, the Court does not find that the defense will

be prejudicially impaired by Silvers’s incarceration. As to the first interest, the Court does not find

that Silvers’s pretrial incarceration is oppressive. The severity of the charges alleged against

Silvers and the Magistrate Judge’s finding that there are no conditions or combination of

conditions of release that would reasonably assure the safety of the community or assure the

defendant’s appearance as required counsels against the Court’s finding that Silvers’s incarceration

is oppressive. [See DN 29, Order on Detention Hearing]. Finally, while the Court does not doubt

Silvers’s anxiety and concern, the other prejudice factors weigh against relief. Therefore, the fourth

Barker weighs against Silvers’s Sixth Amendment speedy trial claim.

       As with Silvers’s Speedy Trial Act claim, considered above, the Court finds that Silvers’s

constitutional speedy trial challenge must fail. The indictment will not be dismissed. Accordingly,

Silvers’s Motion for a Speedy Trial, DN 58, is DENIED.

                                                  7
Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 8 of 12 PageID #: 197




IV.     Motion for Brady Materials, Motion for Rule 16 Discovery Evidence, and a Motion

        for Discovery under the Jencks Act and Rule 26.2

        On November 16, 2020, Silvers filed a motion requesting Brady materials, Rule 16

discovery, and Jencks Act/Rule 26.2 materials, DN 64. The government has not responded. Local

Criminal Rule 47.1 states that a party opposing a motion must file a response within 14 days of

service of the motion, and failure to timely file a response may be grounds for granting the motion.

LcrR 47.1. Because the time has passed for the government to respond, the motions are ripe.

Silvers states:

        Although, the government has provided my counsel and I with a handful of
        discovery already. We still have reason to believe that the government could
        possibly be acting in bad faith, by not yet disclosing every piece of discovery within
        their legal and obligated means. With highlights on their two-year investigation, is
        now completed.

[DN 64 at 1]. In three sections, Silvers requests (1) “exculpatory evidence and evidence that

impeaches a government witness” under Brady v. Maryland, 373 U.S. 83 (1963), (2) “all six types

of information under Rule 16,” and (3) statements of government witnesses under the Jencks Act

and Rule 26.2. Id. at 1-4. Silvers does not contend that the government is withholding any specific

materials, but rather, makes the discovery requests on a general basis, and as stated above, on the

basis that he believes the government may be acting in bad faith by withholding information or

materials to which the defense is entitled access.

        District courts have broad discretion in regulating discovery. Kebede v. Suntrust Mortg.,

Inc., 612 F. App’x 839, 840 (6th Cir. 2015); Rhodes v. McDaniel, 945 F.2d 117, 119 (6th Cir.

1991). The time for requests and disclosure of Rule 16 discovery materials is the time provided by

the trial court for pretrial motions, a time agreed upon by the parties, or a time otherwise ordered

by the court. Fed. R. Crim. P. 12(b)(3)(E); 12(c); 16(d); 16.1(a). Further, “district courts have the



                                                  8
    Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 9 of 12 PageID #: 198




discretion to order disclosure of Brady material at a particular time in advance of trial to ‘ensure

the effective administration of the criminal justice system’ and ‘avoid a constitutional violation.’”

United States v. Bell, No. 17-cr-20183, 2019 WL 3451222, at *4 (E.D. Mich. July 31, 2019)

(citations omitted). This Court has previously required government disclosure of Brady materials

where the defense counsel requested it for use during Capital Case Review Process proceedings.

United States v. Smallwood, No. 5:08-CR-00038-R, 2009 WL 1734139, at *1 (W.D. Ky. June 18,

2009) (“At this stage of the proceedings Brady may not mandate the disclosure of exculpatory

evidence. However . . . [w]ithout Brady material Defendant could be inhibited in presenting all

evidence favorable to the accused that is relevant to whether or not the United States will seek the

ultimate punishment.”). As to Jencks Act and Rule 26.2 materials, trial courts cannot compel the

disclosure of a government witness’s statements before the conclusion of the witness’s direct

testimony. 18 U.S.C. 3500; Fed. R. Crim. P. 26.2(a). Although the government’s duty to provide

Jencks Act and Rule 26.2 materials applies to some pretrial proceedings and some post-trial

proceedings,2 defendant has not cited, and the Court not discovered, any authority permitting a

defendant’s discovery of such materials during Capital Case Review Process proceedings.

         Here, the Court has yet to set a deadline for pretrial motions, and it is unclear whether

Silvers’s case has been presented to the Capital Review Committee or whether defense counsel

has had an opportunity to argue against the government seeking the death penalty during the

Department of Justice’s Capital Case Review Process.3 Accordingly, the Court orders:

      (1) If the defense may still make use of the materials Mr. Silvers has requested during the

         Capital Case Review Process proceedings, the Court orders that the government disclose



2
 18 U.S.C. 3500; Fed. R. Crim. P. 26.2(g).
3
 The Court will confer with the parties regarding whether the Capital Case Review Process proceedings have
concluded, and about the timeline of the case, in its telephonic further proceedings scheduled for January 14, 2021.

                                                          9
Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 10 of 12 PageID #: 199




       Rule 16 and Brady materials within fourteen (14) days of the entry of this order. The

       government need not disclose Jencks Act and Rule 26.2 materials during such proceedings

       to the extent those materials exist.

   (2) Alternatively, if the Capital Case Review Process proceedings have concluded, the Court

       will order a time for disclosure of the materials Silvers has requested during its telephonic

       further proceedings scheduled for January 14, 2021.

Thus, Silvers’s motions at DN 64—for Brady materials, for Rule 16 discovery, and for Jencks

Act/Rule 26.2 materials—are GRANTED IN PART and DENIED IN PART.

 V.    Motion to Revoke Death Penalty

       Silvers has also moved the court to revoke the death penalty as a sentencing option. [DN

65]. He filed the motion on November 16, 2020. Id. The government has not responded. Local

Criminal Rule 47.1 states that a party opposing a motion must file a response within 14 days of

service of the motion, and failure to timely file a response may be grounds for granting the motion.

LcrR 47.1. The time for the government to respond has passed. The motion is ripe for adjudication.

       Silvers states: “As you know, the government will be seeking the death penalty

recommendation for my case next month on [December 14, 2020]. My request is that you remove

that option from the table altogether.” [DN 65 at 1]. Silvers has not pointed the Court to any

authority it has to grant or even consider such relief during pretrial proceedings. In federal criminal

cases, the death penalty is governed by Federal Death Penalty Act of 1994, codified at 18 U.S.C.

§§ 3591 to 3599. There, Congress decided that whether a defendant may be subject to the death

penalty primarily depends on the type of crime(s) the defendant is charged with, the government’s

prosecutorial discretion, various mitigating and aggravating factors for consideration by the finder

of fact, and a special statutory post-conviction hearing before a court or jury. 18 U.S.C. §§ 3591



                                                  10
Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 11 of 12 PageID #: 200




to 3599. The statutes do not provide for any discretion to be exercised by the district court in

permitting or denying the government to seek the death penalty, Silvers has not pointed the Court

to any such authority, and the Court has not discovered any such authority. Accordingly, Silvers’s

Motion to Revoke the Death Penalty as a potential sentence, DN 65, is DENIED.

VI.        Motion to Attend Hearing in D.C.

           Silvers has also moved the Court to allow him to attend the hearing on whether the

government will seek the death penalty. [DN 65 at 1]. He filed the motion on November 16, 2020.

Id. The government has not responded. Local Criminal Rule 47.1 states that a party opposing a

motion must file a response within 14 days of service of the motion, and failure to timely file a

response may be grounds for granting the motion. LcrR 47.1. The time for the government to

respond has passed. The motion is ripe for adjudication.

           As Silvers stated in his motion, the hearing was to occur on December 14, 2020.4 Thus,

Silvers’s Motion to Attend Hearing in DC, DN 65, is DENIED AS MOOT.

VII.       Motion for Trial Date

           Lastly, Silvers moves the Court to set a trial date “[f]or no later than six months of the date

you receive this letter.” [DN 65 at 3]. Silvers also filed this motion on November 16, 2020. Id. The

government has not responded. Local Criminal Rule 47.1 states that a party opposing a motion

must file a response within 14 days of service of the motion, and failure to timely file a response

may be grounds for granting the motion. LcrR 47.1. The time for the government to respond has

passed. The motion is ripe for adjudication.

           Because the Court anticipates addressing this matter in its telephonic further proceedings

scheduled for Thursday, January 14, 2021, the Motion for a Trial Date, DN 65, is DENIED.



4
    See supra note 3.

                                                     11
 Case 5:18-cr-00050-TBR Document 67 Filed 01/13/21 Page 12 of 12 PageID #: 201




VIII.      Conclusion

           For the reasons stated herein:

        (1) Silvers’s Motion for a Speedy Trial, DN 58, is DENIED.

        (2) Silvers’s motions at DN 64—for Brady materials, for Rule 16 discovery, and for Jencks

           Act/Rule 26.2 materials—are GRANTED IN PART and DENIED IN PART.

        (3) Silvers’s Motion to Revoke the Death Penalty as a potential sentence, DN 65, is DENIED.

        (4) Silvers’s Motion to Attend Hearing in D.C., DN 65, is DENIED AS MOOT.

        (5) Silvers’s Motion for a Trial Date, DN 65, is DENIED.

           IT IS SO ORDERED.




                                                                     January 13, 2021




 cc: counsel




                                                  12
